DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed on 6/2/2022 has been considered.  

Response to Amendment
This office action has been changed in response to the amendment filed on 5/16/2022 and entered with the RCE filed on 6/8/2022.  

Allowable Subject Matter
Claims 1, 2, 5, 7, 11-14, 17, 21-23, 25, 26 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a method implemented by a location management function (LMF) network element and comprising:
receiving, from a mobility management network element, a positioning request message comprising current access types of a terminal device and connectivity states of the terminal device corresponding to the current access types, wherein the connectivity states comprise a first state of a first link between the terminal device and a first access point of a 3rd Generation Partnership Project (3GPP) access type and a second state of a second link between the terminal device and a second access point of a non-3GPP (N3GPP) access type, and wherein the current access types comprise the 3GPP access type and the N3GPP access type; 
determining, based on the current access types and the connectivity states, a positioning method for the terminal device and an access type applicable to the positioning method, wherein the access type applicable to the positioning method is one of the current access types, and wherein a connectivity state corresponding to the access type applicable to the positioning method is a connected state; and
sending the positioning method and the access type applicable to the positioning method to the mobility management network element.  
Applicant’s independent claim 7 recites, inter alia, a method comprising:
sending, by a mobility management network element and to a location management function (LMF) network element, a positioning request message comprising current access types of a terminal device and connectivity states of the terminal device corresponding to the current access types, wherein the connectivity states comprise a first state of a first link between the terminal device and a first access point of a 3rd Generation Partnership Project (3GPP) access type and a second state of a second link between the terminal device and a second access point of a non-3GPP (N3GPP) access type, and wherein the current access types comprise the 3GPP access type and the N3GPP access type; 
determining, by the LMF network element based on the current access types and the connectivity states, a positioning method for the terminal device and an access type applicable to the positioning method, wherein the access type applicable to the positioning method is one of the current access types, and wherein a connectivity state corresponding to the access type applicable to the positioning method is a connected state;
sending, by the LMF network element, the positioning method and the access type applicable to the positioning method to the mobility management network element; and
obtaining, by the mobility management network element, a positioning parameter based on the positioning method and the access type applicable to the positioning method.  
Applicant’s independent claim 13 recites, inter alia, an apparatus comprising:
a memory configured to store instructions; and
a processor coupled to the memory and configured to execute the instructions to cause the apparatus to:
receive, from a mobility management network element, a positioning request message comprising current access types of a terminal device and connectivity states of the terminal device corresponding to the current access types, wherein the connectivity states comprise a first state of a first link between the terminal device and a first access point of a 3rd Generation Partnership Project (3GPP) access type and a second state of a second link between the terminal device and a second access point of a non-3GPP (N3GPP) access type, and wherein the current access types comprise the 3GPP access type and the N3GPP;
determine, based on the current access types and the connectivity states, a positioning method for the terminal device and an access type applicable to the positioning method, wherein the access type applicable to the positioning method is one of the current access types, and wherein a connectivity state corresponding to the access type applicable to the positioning method is a connected state; and
send the positioning method and the access type applicable to the positioning method to the mobility management network element.  
Applicant’s independent claim 22 recites, inter alia, a communications system comprising:
a mobility management network element; and
a location management function (LMF) network element configured to:
receive, from the mobility management network element, a positioning request message comprising current access types of a terminal device and connectivity states of the terminal device corresponding to the current access types, wherein the connectivity states comprise a first state of a first link between the terminal device and a first access point of a 3rd Generation Partnership Project (3GPP) access type and a second state of a second link between the terminal device and a second access point of a non-3GPP (N3GPP) access type, and wherein the current access types comprise the 3GPP access type and the N3GPP access type;
determine, based on the current access types and the connectivity states, a positioning method for the terminal device and an access type applicable to the positioning method, wherein the access type applicable to the positioning method is one of the current access types, and wherein a connectivity state corresponding to the access type applicable to the positioning method is a connected state; and
send the positioning method and the access type applicable to the positioning method to the mobility management network element.  
Applicant’s independent claim 26 recites, inter alia, a non-transitory computer program project comprising instructions that are stored on a computer-readable medium and that, when executed by a processor, cause an apparatus to:
receive, from a mobility management network element, a positioning request message comprising current access types of a terminal device and connectivity states of the terminal device corresponding to the current access types, wherein the connectivity states comprise a first state of a first link between the terminal device and a first access point of a 3rd Generation Partnership Project (3GPP) access type and a second state of a second link between the terminal device and a second access point of a non-3GPP (N3GPP) access type, wherein the current access types comprise the 3GPP access type and the N3GPP access type; 
determine, based on the current access types and the connectivity states, a positioning method for the terminal device and an access type applicable to the positioning method, wherein the access type applicable to the positioning method is one of the current access types, and wherein a connectivity state corresponding to the access type applicable to the positioning method is a connected state; and
send the positioning method and the access type applicable to the positioning method to the mobility management network element.  
The closest prior art of record, Edge et al. (US-2019/0053010) (mapped to claim 1 below, but similarly applicable to independent claims 7, 13, 22 and 26) discloses a method implemented by a location management function (LMF) network element (Fig. 13 [152]) and comprising:
receiving, from a mobility management network element (Fig. 13 [154]), a positioning request message (Fig. 13 [13]) comprising current access types of a terminal device (Page 17 [0198]) and connectivity states of the terminal device corresponding to the current access types, wherein the connectivity states comprise a first state of a first link between the terminal device and a first access point of a 3rd Generation Partnership Project (3GPP) access type and a second state of a second link between the terminal device and a second access point of a non-3GPP (N3GPP) access type, and wherein the current access types comprise the 3GPP access type and the N3GPP access type; (Page 17 [0197])
determining, based on the current access types (Pages 17-18 [0199]) and the connectivity states, a positioning method for the terminal device and an access type applicable to the positioning method, wherein the access type applicable to the positioning method is one of the current access types (Pages 17-18 [0199]), and wherein a connectivity state corresponding to the access type applicable to the positioning method is a connected state; and
sending the positioning method and the access type applicable to the positioning method to the mobility management network element.  (Fig. 14 [14] and shown in detail in Fig. 6 [1] and Page 12 [0109])
However, Edge does not disclose receiving connectivity states of the terminal device corresponding to the current access types, wherein the connectivity states comprise a first state of a first link between the terminal device and a first access point of a 3rd Generation Partnership Project (3GPP) access type and a second state of a second link between the terminal device and a second access point of a non-3GPP (N3GPP) access type and determining a positioning method based on the connectivity states corresponding to the access type as underlined above.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated by the Applicant in the responses dated 11/29/2021 and 5/16/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646